Citation Nr: 0905560	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1996 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision, in which 
the RO, inter alia, denied  service connection for sleep 
apnea.  The veteran filed a notice of disagreement (NOD) in 
September 2005, and the RO issued a statement of the case 
(SOC) later in February 2006.  In February 2006, the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals).  The RO issued a supplemental SOC 
(SSOC) reflecting the continued denial of the claim in 
November 2008.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  Sleep apnea was not present in service, and there is no 
competent medical evidence of a nexus between the veteran's 
current sleep apnea and service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2005 pre-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate her claim for service connection.  
This letter also informed the veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The May 
2005 VCAA letter also requested that the veteran submit any 
pertinent evidence in her possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The June 2005 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the May 2005 letter-which meets Pelegrini's content 
of notice requirements-also meets the VCAA's timing of 
notice requirement.

A July 2008 post-rating letter provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the July 2008 letter, the 
November 2008 SSOC reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA treatment records and 
private records.  Also of record and considered in connection 
with the appeal are various  written statements provided by 
the veteran and by his representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.   Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of this matter, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts that she has current sleep apnea that is 
related to service.  However, considering the record -to 
include statements made by or on the veteran's behalf-in 
light of the above, the Board finds that the criteria for 
service connection are not met.

Service treatment records are negative for complaints, 
findings or diagnosis of  sleep apnea.  Hence,  sleep apnea 
was not shown in service.

Port-service, the report of a May 2005 sleep study at the VA 
Medical Center (VAMC)  in Providence, Rhode Island reflects a 
diagnosis of sleep apnea.  However, none of the veteran's 
medical records include any comment or opinion regarding 
etiology of current sleep apnea,.  In short, the current 
record does not include any  medical evidence or opinion that 
there exists a medical relationship, or  nexus between 
current sleep apnea and the veteran's service, and neither 
the veteran nor her representative has presented or 
identified any such existing medical evidence or opinion. 

In addition to medical evidence, the Board has considered the 
assertions advanced by the veteran and by her representative, 
on her behalf.  However,  to the extent that the veteran and 
her representative are attempting to support the claim on the 
basis  assertions, alone, such evidence must fail.  As 
indicated above, this  claim turns on the matter of whether 
there exists a medical nexus between the sleep apnea first 
diagnosed post-service and the veteran's military  service-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran and her representative are not shown to be other than 
laypersons without appropriate medical training and 
expertise, neither is competent to provide a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.

For all the foregoing reasons, the claim for service 
connection on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 




ORDER

Service connection for sleep apnea is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


